Citation Nr: 1210513	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  04-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder with phobia, to include as being secondary to a service-connected disability.  

2.  Entitlement to service connection for gastritis with acid reflux.

3.  Entitlement to an initial evaluation in excess of 10 percent for gastric ulcer prior to January 19, 2007 and in excess of 20 percent as of January 19, 2007, to include whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an initial compensable evaluation for refractive error with glaucoma.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).

In August 2004, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

One of the issues listed on the title page is newly before the Board.  Specifically, the issue involving entitlement to an initial compensable evaluation for refractive error with glaucoma.  The other three issues have been the subject of prior Board remands due to evidence development.  

In a March 2009 decision, the Board denied entitlement to service connection for posttraumatic stress disorder (PTSD).  That decision was the subject of a joint motion by the Veteran and the Secretary of VA, wherein they remanded the claim for the Board to consider the issue under the newly-amended criteria for PTSD.  In December 2010, the Board remanded the claim for additional development and adjudicative action.  In an August 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective September 16, 2002.  As that represents a complete grant of the issue of entitlement to service connection for PTSD, that issue is no longer before the Board.  The Veteran has stated that he wants to continue his appeal of the issue of entitlement to service connection for depression, and thus it remains in appellate status.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the representative argues that the Veteran is unemployable solely due to his service-connected gastric ulcer, accordingly, TDIU is raised.

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is necessary before the Board can decide the issues on appeal.  Specifically, the Board finds that there are outstanding records that are potentially relevant to the issues on appeal.  The Board will address this evidence below.

The record shows that the Veteran was awarded benefits from the Department of Labor, Office Workers' Compensation Programs (OWCP), based upon a psychiatric disorder, see March 2000 letter from OWCP, and a gastrointestinal disorder, see October 1993 letter from OWCP.  These records, which are held by a federal government agency (the Department of Labor) are potentially relevant and an attempt to obtain the records must be made.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed.Cir.2010) (if there exists a reasonable possibility that records could help the veteran substantiate his claims for benefits, the duty to assist requires VA to obtain the records).

The Board notes that there are some records from the Veteran's OWCP claim in the claims file; however, it is clear that all the records are not in the VA claims file, which is why the remand is still necessary.

The Veteran has been seeing Daniel Koch, Ph.D., since April 1999 for psychiatric symptoms.  See March 2011 letter ("[The Veteran] has been my patient since April 22, 1999.").  In December 2002, VA requested that Dr. Koch submit his treatment records pertaining to the Veteran.  See letter.  No records were received.  In March 2003, VA requested Dr. Koch's records again and reminded him that it had asked for his records back in December 2002 and had not received a reply.  See letter.  Dr. Koch responded and submitted letters written by physicians, but he did not provide his treatment records pertaining to the Veteran.  The Board finds that his treatment records are relevant to the issues on appeal.  Thus, following permission by the Veteran, VA will ask Dr. Koch to submit his treatment records dating from April 1999 (Dr. Koch is still seeing the Veteran, see March 2011 letter quoted above).

In a January 2011 letter, Dr. Amy Prewett, an ophthalmologist, noted that the Veteran's visual acuity had decreased over the last few months.  She stated that she had sent the Veteran for a work-up with a retina specialist and a glaucoma specialist.  See letter on page 1.  The results from the retina specialist and glaucoma specialist are not in the claims file and are relevant to the issue on appeal pertaining to refractive error with glaucoma.  The Board will also request that she submit any additional treatment records since April 2011.  

The Veteran has been seeing Dr. Joseph N. M. Ndolo since 2007.  While there are some records in the claims file, the Board finds that all of the treatment records should be obtained.

The Board notes that there have been allegations that VA had been unable to obtain the Veteran's service treatment records because they were burned in the fire at the National Personnel Records Center.  That is an inaccurate statement.  In Volume 1 of the claims file, there are some service treatment records in the claims file and in a brown envelope, including the Veteran's entrance and separation examinations.

In addition, it is noted that a supplemental statement of the case was issued in August 2011.  However, thereafter, additional VA examinations were conducted with respect to the eye disability and with respect to his ability to work due to service-connected disability.  In addition, VA medical records were thereafter added to Virtual VA.  A supplemental statement of the case was not thereafter issued in accordance with 38 C.F.R. § 19.31 (2011).  

Finally, the RO was informed by the Social Security Administration that medical records pertaining to the Veteran had been destroyed.  However, the Veteran was not notified of this in accordance with 38 C.F.R. § 3.159(e) (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request records pertaining to the Veteran from The Department of Labor, Office of Workers' Compensation Programs, Division of Federal Employees' Compensation, in connection with his claims for compensation benefits (there is a 1993 claim, see October 1993 letter from the Department of Labor in Volume 2 and tabbed on the left side in white with the applicable month and year, and a 1999 claim, see March 2000 letter from the Department of Labor in Volume 1 and tabbed on the left side in white with the applicable month and year-all records from both claims should be obtained).  The Veteran's wife provided an address and file number pertaining to the Veteran's claims with the Department of Labor in a January 2003 statement, which is located in Volume 1 and tabbed on the left side in white with the applicable month and year.  The file number she provided is the same number shown in the documents from the Department of Labor.  This is the address and file number that should be used when requesting records from the Department of Labor.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Write to the Veteran and request that he provide permission for VA to obtain the following medical records:

(i) Dr. Daniel Koch's records from April 1999 to the present time;

(ii) Dr. Amy Prewett's records from April 2011 to the present and the records created in connection with the work-up with the retina specialist and the work-up with the glaucoma specialist;

(iii) Dr. Joseph N. M. Ndolo from 2007 to the present.

If there are other relevant records, the Veteran should provide VA permission to obtain the records.  Once the Veteran provides VA with permission, the RO/AMC should attempt to obtain copies of these medical records.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Notify the Veteran and his representative that the Social Security Administration informed VA that medical records had been destroyed.  The notice should (a) identify the records that could not be obtained; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.


4.  Associate with the claims folder any additional VA treatment records pertaining to the Veteran since October 2011. 

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues listed on the title page.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case, which addresses relevant evidence added to the claims folder and Virtual VA since the last supplemental statement of the case issued in August 2011.  With respect to the issue involving the increased evaluation for the gastric ulcer, also address whether TDIU is warranted in conjunction with that disability.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

